 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11   JOSE URENO,                                  Case No. CV 19-1553 DSF (RAO)
12                       Petitioner,
13          v.                                    MEMORANDUM AND ORDER
                                                  SUMMARILY DISMISSING
14   WARDEN,                                      HABEAS ACTION WITHOUT
                                                  PREJUDICE
15                       Respondent.
16

17         On March 4, 2019, Petitioner Jose Ureno (“Petitioner”), a California state

18   prisoner proceeding pro se, filed a request for an extension of time to file a federal

19   habeas petition (the “Motion”). Dkt. No. 1. Petitioner explains that he has been in

20   administrative segregation since December 8, 2018, and has been unable to access

21   the law library. Id. The Court interprets the Motion as seeking an extension of time

22   to avoid the expiration of the one-year limitations period set forth in 28 U.S.C.

23   § 2244(d)(1). For the reasons stated below, the Motion is denied, and this matter is

24   dismissed without prejudice.

25         Under the “case or controversy” requirement of Article III, Section 2 of the

26   United States Constitution, federal courts may not decide hypothetical issues or

27   render advisory opinions. See Valley Forge Christian Coll. v. Ams. United for

28   Separation of Church & State, Inc., 454 U.S. 464, 471, 102 S. Ct. 752, 757, 70 L. Ed.
 1   2d 700 (1982) (Article III “limits the judicial power” of courts “to the resolution of
 2   ‘cases’ and ‘controversies’”). As Petitioner has not actually filed a federal habeas
 3   petition challenging his conviction and/or sentence, there are no adverse parties
 4   before the Court and there is no concrete dispute for this Court to decide. See
 5   Woodford v. Garceau, 538 U.S. 202, 207-10, 123 S. Ct. 1398, 155 L. Ed. 2d 363
 6   (2003) (a habeas action begins with the filing of an application for habeas corpus
 7   relief).
 8          Petitioner’s Motion essentially seeks an advisory opinion adjudicating any
 9   federal habeas petition that he might file in the future as timely. The Court cannot
10   grant the relief Petitioner seeks without violating the “case or controversy”
11   requirement of the Constitution. See United States v. Leon, 203 F.3d 162, 164 (2d
12   Cir. 2000) (per curiam) (holding that federal court lacks jurisdiction to consider the
13   timeliness of a section 2255 petition until a petition is actually filed); see also Warren
14   v. Harrison, 224 Fed. App’x 831, 832 (9th Cir. 2007) (finding request for an
15   extension of time was not a habeas petition); Bjorn v. Warden, No. C 09-0714 JSW
16   (PR), 2009 WL 1392089, at *1-2 (N.D. Cal. May 14, 2009) (holding that, under the
17   “case or controversy” requirement, a federal court cannot grant an extension of time
18   to file a habeas petition where no petition has been filed).
19          Petitioner must file a habeas petition in this Court before the Court may act
20   upon either his substantive claims or a motion for tolling the statute of limitations if
21   his petition is not timely filed.1
22
     1
23         The Court observes that Petitioner previously filed a request for an extension
     of time to file a federal habeas petition on December 27, 2016, which was similarly
24   denied on January 4, 2017. See Jose Ureno v. Warden, Case No. 2:16-cv-09547-
25   DSF-RAO (C.D. Cal.). On January 27, 2017, Petitioner filed a Petition for Writ of
     Habeas Corpus by a Person in State Custody pursuant to 28 U.S.C. § 2254. See Jose
26   Saldivar Ureno v. Stu Sherman, Case No. 5:17-cv-00227-DSF-RAO (C.D. Cal.). On
27   July 31, 2017, the Court denied the petition and dismissed the action with prejudice,
     finding that the petition was not timely filed. Thus, any future petition containing
28   the same or other claims that could have been raised in Petitioner’s prior petition may
                                                 2
 1         IT IS THEREFORE ORDERED that Petitioner’s Motion is DENIED, and this
 2   action is dismissed without prejudice.
 3

 4   DATED: March 11, 2019
 5                                            Honorable Dale S. Fischer
                                              UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27   be rejected as successive, unless Petitioner receives permission from the Ninth
     Circuit to file a successive petition. See Burton v. Stewart, 549 U.S. 147, 152-53,
28   127 S. Ct. 793, 166 L. Ed. 2d 628 (2007).
                                                3
